DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues:
Ossareh et. al. only discloses a single controller 12, not a correction regulator that is separate from the compressor position regulator, as in the presently claimed invention;
The passage of Tripathi et. al. cited by the examiner fails to teach what is being carried out in the presently claimed invention, while this passage, does teach “scaling”, this scaling is used to provide an input signal for a drive pulse generator indicative of a firing fraction appropriate for use in current engine operating conditions. Thus the disclosure of Tripathi et. al. is directed towards skipping combustion events during operation of the engine. Tripathi et. al. fails to teach or suggest using sampling taught in this reference to regulate actuation of a compressor bypass valve and a turbine bypass valve, as the presently claimed invention.
The examiner respectfully disagrees for the following reasons:
The present application also only discloses a single controller (see engine control unit 13, dwg filed on 02/27/2019; page 4 line 19-20 of the specification, which states “The internal combustion engine 1 is controlled and regulated by means of an electronic engine control unit 13.”). In figures 3-4, and [0046; 0051], the operating point of the compressor is adjusted via air bypass and is at least partially dependent upon throttle position, as suggested in figures 3-4, and [0046; 0051]. Further, correction of the operating point of the compressor is performed via a feedback adjustment loop (as suggested in fig. 3 and [0046]) in conjunction with controller 12, to compensate for errors (i.e. correcting the operating point of the compressor). Additionally, the examiner can not find any mention of the correction regulator being separate from the compressor position regulator in the applicant’s specification filed on 02/27/2019, rather it seems that the correction regulator and the compressor position regulator are not separated, but are connected within engine control unit 13, as suggested on page 4 lines 19-20 of the applicants’ specification.
The passage ([0261]) of Tripathi et. al. previously cited by the examiner was only relied upon as an example that discloses “scaling” which is a known technique in the art. The examiner agrees with the applicant in that Tripathi et. al. uses this known technique of scaling to skip fire engine control to provide an input signal for a drive pulse generator indicative of a firing fraction appropriate for use in current engine operating conditions. However, the examiner also believes that it would have been obvious to one having ordinary skill in the art to also apply this same, known technique of multiplying an angular value (or more commonly a percentage) of a sensor input value with a correction variable (or value, additional input, etc.), to the feedback control of the first actuating variable and the second actuating variable as disclosed by Ossareh, and explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ossareh et. al. (U.S. 20160369716) in view of Tripathi et. al. (U.S. 8499743).
In re claim 5, Ossareh teaches a  regulating method for a supercharged internal combustion engine, the method comprising the steps of: 
adjusting an operating point of a compressor in a compressor characteristic map (top of 400; fig. 4; note: boost pressure vs time) by a compressor position regulator (air bypass; [0051]) depending on a throttle valve regulation deviation (throttle opening increased/decreased to compensate for errors; [0046]) by way of both 
a first actuating variable for actuating a compressor bypass valve (air bypass; [0046]; since air bypass is actuated, actuating variable is inherent) and also 
a second actuating variable for actuating a turbine bypass valve (exhaust bypass; [0046]; since exhaust bypass is actuated, actuating variable is inherent) being calculated by the compressor position regulator (method (as shown in fig. 3) is performed by controller 12 (as shown in fig. 1)); and 
correcting the operating point of the compressor by a correction regulator (note actual correction is performed in conjunction with controller 12) separate from the compressor position regulator depending on an air mass regulation deviation (step 318 as shown in fig. 3; note: correction is via feedback adjustment), 
including calculating with the correction regulator (controller 12) both 
a first correction variable for correcting the first actuating variable (since air bypass is actuated, actuating variable is inherent as explained above, further correction variable for feedback control of air bypass is also inherent; see step 318 as shown in fig. 3) and also 
a second correction {00718107 }211610-154variable for correcting the second actuating variable (since exhaust bypass is actuated, actuating variable is inherent as explained above, further correction variable for feedback control of exhaust bypass is also inherent; see step 318 as shown in fig. 3).
Ossareh further teaches feedback control of the first actuating variable and the second actuating variable as explained above. Further, multiplying an angular value (or more commonly a percentage) of a sensor input value with a correction variable (or value, additional input, etc.) is generally referred to as scaling and is generally known in the art.
However, Ossareh fails to explicitly teach multiplying an angular value of the throttle valve regulation deviation by the first correction variable to{00621484 } 311610-154correct the first actuating variable and multiplying the angular value of the throttle valve regulation deviation by the second correction variable to correct the second actuating variable.
Tripathi teaches scaling (a known technique) of an accelerator pedal position signal (which is analogous to an angular value of the throttle valve) along with a multiplier in feedback control of an engine ([0261]). 
Additionally, it would have been obvious to apply the scaling technique using a throttle valve deviation signal as opposed to a throttle valve position signal, since one having ordinary skill in the art is capable of carrying out the same sort of process, but using a different but related signal (throttle position vs throttle position deviation). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ossareh, to incorporate a known technique of scaling a feedback control input value, as clearly suggested and taught by Tripathi, in order to determine a relative amount of correction for the first actuating variable and the second actuating variable, based upon a position (or deviation) of a throttle. 

In re claim 6, Ossareh and Tripathi teach the method according to claim 5, and Ossareh further teaches regulating the operating point in the compressor characteristic map to a characteristic curve of optimum operating points by the correction regulator (boosted engine performance is improved providing fuel economy benefits; [0059]; this implies that the compressor operating point on the compressor map has been optimized).
In re claim 7, Ossareh and Tripathi teach the method according to claim 6, and Ossareh further teaches wherein a first region in the compressor characteristic map is defined by the characteristic curve (inherent) and a surge limit ([0044]), and an opening of the compressor bypass valve is increased (to reduce compressor surge…boost pressure may be dumped; [0015]) and also an opening of the turbine bypass valve is reduced by the correction regulator at an operating point in the first region (exhaust bypass, the air bypass, and the throttle are adaptively adjusted; [0044]).
In re claim 8, Ossareh and Tripathi teach the method according to claim 7, and Ossareh further teaches reducing the opening of the compressor bypass valve and increasing the opening of the turbine bypass valve by the correction regulator at an operating point in a second region of the compressor characteristic map (air bypass is closed and the throttle and the exhaust bypass actively controlled to maintain boost at desired threshold; [0022]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747